PER CURIAM: *
The attorney appointed to represent Lekena Nekole Simmons has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). A copy of counsel’s motion was sent to Simmons at multiple addresses, and she has not filed a response. Our review of counsel’s brief and the record discloses no nonfrivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED; counsel is excused from further responsibilities; and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.